Case 4:18-cv-00024-TWP-DML Document 20 Filed 12/05/18 Page 1 of 1 PageID #: 64



                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              NEW ALBANY DIVISION


 RALPH BIRGE and KIMBERLY BIRGE,

 Plaintiffs,                                       Case No.: 4:18-cv-00024-TWP-DML

 v.                                                Honorable Tanya Walton Pratt

 DITECH FINANCIAL, LLC,                            Magistrate Judge Debra McVicker Lynch

 Defendant.

                    STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiffs, RALPH

BIRGE and KIMBERLY BIRGE and the Defendant DITECH FINANCIAL, LLC, through their

respective counsel and pursuant to Federal of Civil Procedure 41, that the above-captioned case be

dismissed with prejudice. Each party shall bear its own costs and attorney fees.


Dated: December 5, 2018                       Respectfully Submitted,

RALPH BIRGE AND                               DITECH FINANCIAL, LLC
KIMBERLY BIRGE

/s/ Mohammed O. Badwan                        /s/ Zachary D. Miller (with consent)
Mohammed O. Badwan                            Zachary D. Miller
Counsel for Plaintiffs                        Counsel for Defendant
Sulaiman Law Group, LTD.                      Burr & Forman LLP
2500 S. Highland Ave., Ste. 200               511 Union Street, Suite 2300
Lombard, Illinois 60148                       Nashville, Tennessee 37219
Phone: (630) 575-8181                         Phone: (615) 724-3216
mbadwan@sulaimanlaw.com                       zmiller@burr.com
